DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both back panel and base boiler unit section.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cold water inlet, hot water outlet, central heating water return, and central heating water outlet (SEE Claim 17); a pre-heater assembly (SEE Claims 18-19); the combustion gas outlet, combustion  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  
In line 1, change “1s” to –is--.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As previously mentioned (above) with regards to the drawings, both the back panel and the base boiler unit section have been identified as being element 6, however in claim 6, the rear boiler unit section includes a back panel, but the rear boiler unit section is described in claim 1 and page 1, lines 25-27, and is further supported by the applicants original disclosure as being a separate section from the base boiler unit section of Figure 1 (ie: the rear boiler unit cannot be regarded as having a back panel/base boiler unit section as part of its construction) and thus rendering both claims 1 and 6 indefinite.  

Claims 14-15, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites “wherein internally of the boiler unit there is provided a conduit which connects from the combustion air inlet to a combustion assembly inlet and a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2378747 (GB ‘747).  GB ‘747 discloses a boiler assembly (1) including a removable boiler unit (2) detachably connectable to a manifold unit (4), the arrangement being such that the manifold unit provides the boiler unit, in use, with a connection interface  by pipelines 78 in Figure 2).  In re claim 9, GB ‘747 discloses an assembly in which the manifold unit is such that the pipework system (78) extends through a sidewall of the base section (as per Figure 2).  In re claim 10, GB . 

Claim(s) 1, 2, 5-10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simensen et al (8,342,419).  Simensen et al discloses a boiler assembly (10) including a removable boiler (12) detachably connectable to a manifold unit (17, 18, 22, 100, SEE Figure 5), the arrangement being such that the manifold unit provides the boiler unit, in use, with a connection interface (SEE Figure 5) to a pipework system, wherein the boiler unit includes a rear boiler unit section and a base boiler unit section (SEE Figure 1) and there is provided a support structure (28) which extends from the base section to the rear section (SEE element 24 in Figure 2).  In re claim 2, the support structure of Simensen et al is being interpreted as being a strut.  In re claim 5, Simensen et al discloses that the support structure is arranged to provide support to the rear section (SEE Figures 1 & 2) of the boiler unit.  In re claim 6, Simensen et al discloses in Figure 1 the rear boiler unit section having a back plate or back panel.  In re claim 7, Simensen et al discloses a manifold unit having multiple fluid connection (SEE element 18 of Figure 1 and also Figures 5-6) interfaces to allow detachable connection to the removable boiler.  In re claim 8, Simensen et al discloses a boiler assembly (10) including a removable boiler (12) detachably connectable to a manifold unit (17, 18, 22, 100, SEE Figure 5), the arrangement being such that the manifold unit provides the boiler unit, in use, with a connection interface (SEE Figure 5) to a pipework system, .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB ‘747 in view of Gössi (5,366,152)  GB ‘747 discloses the applicants primary inventive concept, as stated above, including a removable boiler assembly having a removable boiler unit (2) detachably connectable to a manifold unit (4), the arrangement being such that the manifold unit provides the boiler unit, in use, with a connection interface (SEE page 10, lines 13-17 and element 70) to a pipework system (78), wherein the manifold unit (4) includes a rear section (60) and a base section (62); GB ‘747 does not specifically recite that the base section includes multiple feet which engage the floor nor that the manifold unit can be wall mounted.  Gössi teaches a manifold unit (12 & 30) for detachably connected to a housing structure (1) (similar to that of a boiler unit of GB ‘747) in which the manifold (12 & 30) connects to a pipework system, supports the boiler unit and is arranged to be wall mounted (SEE column 3, lines 24-31); additionally, the manifold unit has a base section having multiple feet which are arranged to be engaged with a floor (SEE Figures 1-4).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the manifold unit of the removable boiler assembly of GB ‘747 to include multiple feet as was known in the art and taught by Gössi for the purpose of elevating and stabilizing the boiler assembly and .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simensen et al (8,342,419).  Simensen et al meets the limitations of the applicants claimed invention as it relates to claim 12, with the exception that there is a lack of teaching of the supporting feet being vertically adjustable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have designed the support feet to accommodate adjustability, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art (in re Stevens, 101 USPQ 284).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        January 21, 2022